DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on June 8, 2021 is acknowledged.   Claims 1 – 21 are pending in this application.  No claims have been cancelled.  The Examiner acknowledges the addition of claim 21.  As amended, claim 10 overcome(s) the 35 U.S.C 112, first paragraph rejection and the drawing objection cited in the previous office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 8, 16 – 18 and 21 are rejected under 35 U.S.C. 102a1 as being by Mathews WO 9500288. (Note: the recitation(s) denoted by “[ ]” represent(s) intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114)
Claims 1, 16 and 21, Mathews (see amended Fig. 1) discloses a system comprising an accessory tool 12 having two sides and a bearing recess [matched to a diameter of an output unit of a first power tool]; and a bearing unit 14 configured to reduce the bearing recess 16 of the accessory tool 12 to a delimited bearing recess [matched to a diameter of an output unit of a second power tool], the bearing unit 14 configured to adjoin the accessory tool 12 and to enclose a portion of the accessory tool 12 on the two sides when the bearing unit 14 is mounted on the accessory tool 12 (Mathews anticipates the claim, since the disk shape accessory tool has a recess with a diameter that is larger than the recess diameter of the bearing unit. The bearing unit in an installed state effectively reduces the diameter of the accessory tool).
  
    PNG
    media_image1.png
    331
    683
    media_image1.png
    Greyscale

Claims 2 and 17, Mathews discloses the bearing unit having a radial extent that is greater than a radial extent of the bearing recess of the accessory tool.  
Claims 3 and 18, Mathews discloses the bearing unit having an axial extent that is greater 15than an axial extent of the bearing recess of the accessory tool.  
Claim 4, Mathews discloses the bearing unit having a first collar-shaped portion 14a and a second collar-shaped portion 14b.  

Claim 6, Mathews discloses, in a connected state, the at least one cylindrical portion 14c protrudes by a distance on a side of the accessory tool that faces away from the first collar-shaped portion when the bearing unit is mounted on the accessory tool.  
5Claim 7, Mathews discloses the at least one cylindrical portion being integral with the first or the second collar-shaped portion.   
Claim 8, Mathews discloses the bearing unit being realized as a single part.

Claim(s) 1, 9, 12, 16 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Lauffer USP 4934238. (Note: the recitation(s) denoted by “[ ]” represent(s) intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114)
Claims 1, 16 and 21, Lauffer (Fig. 2) discloses a system comprising an accessory tool 12 having two sides and a bearing recess [matched to a diameter of an output unit of a first power tool]; and a bearing unit 9, 11 configured to reduce a bearing recess of the accessory tool 12 to a delimited bearing recess [matched to a diameter of an output unit of a second power tool], the bearing unit 9, 11 configured to adjoin the accessory tool and to enclose a portion of the accessory tool on the two sides when the bearing unit is mounted on the accessory tool (Lauffer anticipates the claim, since the disk shape accessory tool has a recess with a diameter that is larger than the recess diameter of the bearing unit.  The bearing unit in an installed state effectively reduces the diameter of the accessory tool).
Claims 9 and 19, Lauffer discloses the bearing unit having a first bearing element 11 and a second bearing element 9 connectable (via threaded bolts 13) to each other by at least one of a force-fit, a form-fit, and a material closure.
Claim 12, Lauffer discloses the first bearing element 11 including a projection (portion enclosing central recess 15 of second bearing element 9) that projects radially inwards.

Claim(s) 1 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Degen USPGPUB 20080003929.  (Note: the recitation(s) denoted by “[ ]” represent(s) intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114). 
Claim 1, Degen (Fig. 1) discloses a bearing adapter for a disk-shaped accessory tool 20 having two sides and a bearing recess [matched to a diameter of an output unit of a first power tool], comprising; a bearing unit 16, 24 configured to reduce a bearing recess 28 of the accessory tool to a delimited bearing recess [matched to a diameter of an output unit of a second power tool], the bearing unit 16, 24 configured to adjoin the accessory tool and to enclose a portion of the accessory tool on the two sides when the bearing unit is mounted on the accessory tool (Degen anticipates the claim, since the disk shape accessory tool has a recess with a diameter that is larger than the recess diameter of the bearing unit. The bearing unit in an installed state effectively reduces the diameter of the accessory tool).
Claim 13, Degen discloses the bearing unit being in the shape of a circular ring (Fig. 8).

Allowable Subject Matter
Claims 10, 11, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.  One pages 8 – 11 of the remarks, the Applicant argues that none of the prior references of Mathews, Lauffer and Degen expressly or inherently disclose an accessory tool having a bore defined as a bearing recess that is matched to the diameter of an output unit of any power tool.  For this reason, the applicant alleges the bearing units of Mathews, Lauffer and Degen are not configured to reduce a bearing recess of the accessory tool as required by claims 1, 16 and 21.  
MPEP 2114, section II states that the manner of operating the device does not differential the apparatus claim from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is 
Recitations “matched to a diameter of an output unit of a first power tool” and “matched to a diameter of an output unit of a second power tool” represent intended use of the bearing recess of the accessory tool and the delimited bearing recess of the bearing unit, respectively.  References Mathew, Lauffer and Degen disclose an accessory tool and bearing unit that teach all of the structural limitations in the claim that define the bearing recess or bore.  Specifically, Mathew, Lauffer and Degen disclose a disk shape accessory tool having a bearing recess or bore with a diameter that is larger than the recess or bore diameter of the bearing unit.  The fact that none the references of Mathew, Lauffer and Degen disclose, expressly or inherently, a bearing recess and a delimited bearing recess designed to match the diameter of an output unit of the first and second power tool, respectively, does not distinguish the claimed invention from Mathew, Lauffer and Degen.  Therefore, the rejections of claims 1, 16 and 21 under 35 USC 102 as being anticipated by Mathew, Lauffer and Degen are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656